Citation Nr: 0948379	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
eczema, atopic dermatitis, contact dermatitis, and 
hyperkeratosis affecting the hands, face, neck, arms, and 
stomach (also claimed as rash secondary to bacterial/staph 
infection).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 through 
March 1990.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for eczema, atopic dermatitis, contact 
dermatitis, and hyperkeratosis affecting the hands, face, 
neck, arms, stomach, and scalp (also claimed as rash 
secondary to bacterial/staph infection).  Following the 
Veteran's September 2004 Notice of Disagreement, the RO 
granted an increased initial rating of 30 percent.  The 
Veteran subsequently filed a substantive appeal in November 
2005.

In October 2008, this matter was remanded by the Board in 
order that efforts be made by the RO to obtain an additional 
volume of service treatment records which appeared to be 
missing in the claims file.  The Board is satisfied that the 
action directed in its remand have been performed and is now 
prepared to proceed with appellate consideration.

The Board further notes that in a March 2005 statement the 
Veteran requested that she be granted a separate cosmetic 
rating for a scalp condition.  In response, the Veteran was 
scheduled for a VA examination of her scalp, and the RO 
specifically requested the VA examiner to opine as to whether 
the Veteran's hair loss was related to her service connected 
eczema disability.  In a February 2006 VA examination report, 
the examiner provided a diagnosis of perifolliculitis of the 
scalp with micro abscess, in addition to diagnoses of 
dyshydrotic eczema of the hands and eczema of the neck.  The 
examiner determined that the Veteran's hair loss was not 
related to the service connected eczema, but rather, to her 
diagnosed perifolliculitis.  In an August 2006 Supplemental 
Statement of the Case, the RO observed that although the VA 
examiner opined that the Veteran's hair loss was related to 
folliculitis, the evidence "did not address the service 
connected disabilities in regard to level of disability."  
Accordingly, the RO determined that the Veteran's hair loss 
did not warrant an increased initial rating for her service 
connected eczema, atopic dermatitis, contact dermatitis, and 
hyperkeratosis.  The RO did not, however, adjudicate whether 
service connection was warranted for the Veteran's diagnosed 
perifolliculitis.  Under the circumstances, the Board refers 
the issue of the Veteran's entitlement to service connection 
for perifolliculitis to the RO for its adjudication.

FINDING OF FACT

The Veteran's eczema, atopic dermatitis, contact dermatitis, 
and hyperkeratosis affecting the hands, face, neck, arms, and 
stomach does not affect more than 40 percent of the entire 
body or an exposed area and has not required ongoing and 
near-constant systemic therapy.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
eczema, atopic dermatitis, contact dermatitis, and 
hyperkeratosis affecting the hands, face, neck, arms, and 
stomach (also claimed as rash secondary to bacterial/staph 
infection) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7804, 7805, 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct period.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under the current provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, which have been effective from August 
30, 2002 and are therefore applicable in this case, a 30 
percent evaluation is assigned in cases of dermatitis or 
eczema has resulted in 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

In this case, the examination reports and the Veteran's post-
service treatment records reveal that the service-connected 
skin disorder of the arms, underarms, eyes, stomach, and neck 
does not affect more than 40 percent of the entire body or an 
exposed area and has not required ongoing and near-constant 
systemic therapy. 

Prescription records from the Veteran's pharmacist reveal 
that the Veteran was continuously prescribed corticosteroids 
such as Clobetasol ointment, Prednisone, Locoid lipocream, 
Westcort cr, Fluocinonide ointment, and Diflorasone ointment 
for the period from April 1997 through February 2005, as well 
as Hydroxyzine.  Separate private treatment records relating 
to treatment rendered during that time in September 2002 and 
July 2003 reveal that the Veteran was being treated with 
Cortaid and Prednisone.  At an October 2004 VA examination, 
the examiner reported that she was using Clobetasol ointment 
twice per day.

At a September 2005 VA examination, the Veteran stated that 
she was using Psocorn ointment twice per day, and also 
received corticosteroid injections.  The examiner, however, 
described these scalp injections of Kenalog, which were given 
every two to three weeks, as subcutaneous topical type 
injections.

VA treatment records from November 2005 through August 2009 
continue to document prescribed use of Clobetasol Propionate 
ointment and Fluocinonide ointment. During that time, a 
February 2006 VA examination revealed that the Veteran's skin 
condition, including separately diagnosed perifolliculitis 
(the service connection claim for which has been referred to 
the RO), involved 22.3 percent of her total exposed body and 
four percent of the total body.

Neither the total body area nor the exposed area affected by 
the service-connected skin disability approximates more than 
40 percent.  In addition, although the Veteran has been 
treated with ongoing, continuous, and near-constant use of 
prescribed corticosteroid medications from 1991 through the 
present, the various treatments used - except for prednisone 
tablets in 1999 and some courses of oral antibiotics or 
antihistimines - have been topical steroids, rather than 
systemic therapy.  As Diagnostic Code 7806 provides for a 
noncompensable rating for no more than topical therapy, the 
rating criteria draw a distinction between topical and 
systemic corticosteroid treatments.  Thus, the Board 
concludes that the use of the topical medications do not 
provide a basis for assignment of a higher disability 
evaluation under this diagnostic code.  

Although the Board is mindful that the Veteran's skin 
disorder may alternatively be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability, the 30 percent initial evaluation assigned by 
this decision exceeds the maximum ratings assignable under 
Diagnostic Codes 7801, 7802, 7804, and 7805.  Under 
Diagnostic Code 7800, a higher evaluation is warranted where 
there is disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two, three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four, five, six or 
more characteristics of disfigurement.  However, as the 
evidence in this case does not indicate any such 
disfigurement, this provision is inapplicable in the 
Veteran's case.

The Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability ratings.

Finally, the Board acknowledges a March 1999 letter from the 
Veteran's private dermatologist, which expresses that the 
Veteran's skin disorder was aggravated by potential work 
exposures and that the Veteran was discontinuing her job.  At 
her October 2004 VA examination, the Veteran reported that 
the skin disorder in her hands resulted in decreased range of 
motion of her fingers and decreased sensation which affected 
her ability to perform her occupational duties as a dental 
assistant.  Nonetheless, she reported at her October 2004 VA 
examination, and again at her subsequent September 2005 VA 
examination, that she continued to be employed as a dental 
assistant.  The Veteran has submitted no other evidence 
showing that this disorder has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation.  Additionally, there is also no 
indication that this disorder has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the evidence does not support an increased 
disability evaluation for the Veteran's service connected 
eczema, atopic dermatitis, contact dermatitis, and 
hyperkeratosis affecting the hands, face, neck, arms, and 
stomach (also claimed as rash secondary to bacterial/staph 
infection).



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for eczema, atopic dermatitis, 
contact dermatitis, and hyperkeratosis affecting the hands, 
face, neck, arms, and stomach (also claimed as rash secondary 
to bacterial/staph infection) in a March 2004 notice letter.  
In a separate March 2006 notice letter, the Veteran was also 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Following a reasonable period of 
time in which the Veteran was afforded the opportunity to 
respond, the Veteran's claim was readjudicated in an August 
2006 Supplemental Statement of the Case.  Moreover, as this 
case concerns an initial evaluation and comes before the 
Board on appeal from the decision which also granted service 
connection, there can be no prejudice to the veteran in 
failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private and VA treatment records have been 
obtained.  As noted previously, in an October 2008 remand, 
the Board directed the RO to make additional efforts to 
obtain an additional volume of service treatment records 
which appeared to be missing in the claims file.  Efforts in 
this regard were made by the RO in June 2009, and a response 
received later that month informed the RO that all of the 
Veteran's service treatment records had been previously 
provided to the RO in April 2004.  Under the circumstances, 
the Board will not require any further efforts by the RO to 
obtain the Veteran's service treatment records.  38 C.F.R. 
§ 3.159(c)(2).  Additionally, the Veteran was afforded VA 
examinations in October 2004, September 2005, and February 
2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A higher initial rating for eczema, atopic dermatitis, 
contact dermatitis, and hyperkeratosis affecting the hands, 
face, neck, arms, and stomach (also claimed as rash secondary 
to bacterial/staph infection) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


